J-S88024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA


                       v.

CALVIN SMITH

                            Appellant                      No. 1329 EDA 2015


              Appeal from the Judgment of Sentence April 1, 2015
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006801-2013


BEFORE: OLSON, J., RANSOM, J., and STRASSBURGER, J.*

MEMORANDUM BY RANSOM, J.:                                FILED JANUARY 31, 2017

        Appellant, Calvin Smith, appeals from the judgment of sentence of five

to fifteen years of incarceration, following a bench trial resulting in his

conviction     for   aggravated      assault,   simple    assault,   and   recklessly

endangering another person.1 We affirm.

        Victim, S.S., testified that in March 2013, she was in the City and

County of Philadelphia looking for drugs when she encountered Appellant

who claimed to have drugs. Notes of Testimony (N.T.), 1/23/15 at 56, 58.

Victim followed Appellant into a building where Appellant revealed he did

not, in fact have drugs, but instead wanted to have anal sex with her. Id. at

59-61, 80-81.        When Victim told Appellant that she wanted to leave,
____________________________________________


1
    Respectively, see 18 Pa.C.S. §§ 2702(a), 2701, and 2705.

*
    Retired Senior Judge assigned to the Superior Court.
J-S88024-16


Appellant hit her in the face, tripped her, and told her he was “going to kill

[her].” Id. at 62-63. A scuffle began, wherein Victim used a razor blade to

cut Appellant’s forehead and hands. Id. at 71, 73-75, 86.2 Appellant then

chased Victim down the street, tripping, kicking, and biting her, as well as

punching her in the face. Id. at 64-66, 69. Victim attempted to flee more

than once but was thwarted by Appellant’s continuous tripping and hitting.

Id. at 69.

        Firefighter Joseph McGuigan (“Mr. McGuigan”) testified that he was

driving an ambulance in the area when he “saw a [Victim] with no clothes on

in the middle of the street covered in blood and [Appellant delivering] . . .

non-stop, repetitive blows.”        Id. at 5-6, 13.     Mr. McGuigan stopped the

ambulance and called the police.          Id. at 6-7.   As a result of the incident,

Victim had multiple abrasions, including large abrasions on her knees and

right elbow, facial trauma, an acute subdural hematoma, and thin

hyperdense subdural collections along both frontal lobes.3 Id. at 105-106.

Victim was hospitalized for three to four days, and as of the date of the trial

she still had trouble thinking. Id. at 75.



____________________________________________


2
    The razor blade was left inside of the building. Id. at 86.
3
  Appellant and the Commonwealth stipulated to the testimony of Dr.
Sjoholm, attending physician at Temple University on the date that Victim
appeared for treatment. Id. at 105-106



                                           -2-
J-S88024-16


        Following trial in January 2015, the court sitting without a jury, found

Appellant guilty of the aforementioned charges.       In April 2015, Appellant

was sentenced to five to fifteen years of incarceration and given credit for

time served. Appellant timely appealed and filed a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a responsive opinion.

        Appellant presents the following question for our review:

        1.  WAS THE EVIDENCE INSUFFICIENT                 TO   SUSTAIN   A
        CONVICTION OF AGGRAVATED ASSAULT?

Appellant’s Brief at 3.

        In his only issue, Appellant challenges the sufficiency of the evidence

presented at trial.       Appellant avers the evidence presented at trial was

insufficient to show he attempted to cause Victim serious bodily injury or

that he intentionally, knowingly or recklessly caused Victim serious bodily

injury.4 Appellant’s Brief at 8-10.

        When examining a challenge to the sufficiency of the evidence, our

standard of review requires we consider the evidence in the light most

favorable to the Commonwealth as verdict winner.

        Evidence will be deemed sufficient to support the verdict when it
        establishes each material element of the crime charged and the
        commission thereof by the accused, beyond a reasonable doubt.
        Nevertheless, the Commonwealth need not establish guilt to a
        mathematical certainty, and may sustain its burden by means of
        wholly circumstantial evidence. Significantly, we may not
        substitute our judgment for that of the factfinder; if the record
____________________________________________


4
    Appellant does not challenge his other convictions.



                                           -3-
J-S88024-16


      contains support for the convictions they may not be disturbed.
      So long as the evidence adduced, accepted in the light most
      favorable to the Commonwealth, demonstrates the respective
      elements of a defendant's crimes beyond a reasonable doubt, his
      convictions will be upheld. Any doubt about the defendant's guilt
      is to be resolved by the fact finder unless the evidence is so
      weak and inconclusive that, as a matter of law, no probability of
      fact can be drawn from the combined circumstances.

Commonwealth v. McKellick, 24 A.3d 982, 990 (Pa. Super. 2011)

(citations omitted).

      A person is guilty of aggravated assault if he “attempts to cause

serious bodily injury to another, or causes such injury intentionally,

knowingly    or   recklessly   under    circumstances        manifesting   extreme

indifference to the value of human life.” 18 Pa.S.C. § 2702(a)(1).

      As the trial court observed:

      [Victim]’s testimony demonstrates that Appellant severely and
      relentlessly beat her, causing serious injuries that were not
      disputed at trial.    Her testimony was corroborated by an
      eyewitness, Firefighter Joseph McGuigan. This evidence is more
      than sufficient to support the fact-finder’s determination of guilt
      beyond a reasonable doubt.

PCRA Court Opinion, 4/19/16, at 6.           We agree, adding that Appellant

repeatedly prevented Victim from escaping his onslaught and she sustained

significant injury to her head as a result of his actions.

      Judgment affirmed.




                                       -4-
J-S88024-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2017




                          -5-